2014 IL App (4th) 130288
                                                                                  FILED
                                                                             November 24, 2014
                                                                                 Carla Bender
                                          NO. 4-13-0288                      4th District Appellate
                                                                                   Court, IL
                                  IN THE APPELLATE COURT

                                           OF ILLINOIS

                                       FOURTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                      )   Appeal from
         Plaintiff-Appellee,                              )   Circuit Court of
         v.                                               )   McLean County
JESSE TRAVIS BRADFORD,                                    )   No. 12CF672
         Defendant-Appellant.                             )
                                                          )   Honorable
                                                          )   John C. Costigan,
                                                          )   Judge Presiding.


               JUSTICE HARRIS delivered the judgment of the court, with opinion.
               Justices Pope and Turner concurred in the judgment and opinion.

                                             OPINION
¶1             Following a January 2013 bench trial, the trial court found defendant guilty of

burglary (720 ILCS 5/19-1(a) (West 2010)) and sentenced defendant to three years in prison.

Defendant appeals, asserting (1) the State failed to prove him guilty of burglary beyond a

reasonable doubt and (2) the monetary assessments imposed by the circuit clerk must be vacated

as the clerk lacked authority to enter them. We affirm.

¶2                                      I. BACKGROUND

¶3             On July 25, 2012, defendant was charged by indictment with burglary, a Class 2

felony (720 ILCS 5/19-1(a), (b) (West 2010)). The indictment alleged that on July 19, 2012,

defendant "knowingly and without authority remain[ed] within the building of Walmart, with the

intent to commit therein a felony or a theft."
¶4             On January 18, 2013, defendant's bench trial commenced. Stephen Norton, an

asset-protection associate for Walmart, testified first for the State. Norton testified he was

working at Walmart on July 19, 2012, when he saw defendant enter the store. Norton was

familiar with defendant and "knew he had to be watched." According to Norton, he observed

defendant, upon entering the store, walk directly to a display of newly released digital video

discs (DVDs) located near the store's entrance. Norton then watched as defendant took two

DVDs from the display and proceeded to the customer-service desk, where he conducted a "no

receipt return." In exchange for the DVDs, Norton testified defendant received a Walmart gift

card reflecting a credit for the price of the DVDs he "returned." Norton testified that after

obtaining the gift card, defendant went into the men's apparel department, where he selected a

hat, and then to the shoe department, where defendant selected some shoes. While he was in the

shoe department, Norton stated defendant removed the tag from the hat and put the hat on his

head. Defendant then produced a Walmart bag from his person and placed the shoes in the bag.

¶5             Norton testified defendant next met up with an unknown male and the two of

them went to a cash register, where defendant paid for the unknown male's items using the gift

card he received from customer service. According to Norton, defendant did not attempt to pay

for the merchandise he had concealed in the Walmart bag or the hat he was wearing. Norton

testified after defendant and the unknown male passed the last point of purchase, Norton and his

partner approached them. They identified themselves as loss-prevention employees and told

defendant and his companion they needed to talk to them about unpaid merchandise. Defendant

refused to talk, handed the bag containing the "paid-for" merchandise to the other male, and

walked out of the store. Norton called the Bloomington police department.




                                                -2-
¶6             Norton testified that throughout the incident, he personally watched defendant as

he moved through the store from a distance of no more than 20 feet. Norton testified he had

either an unobstructed view of defendant, or he watched defendant through holes in the Peg-

Boards of the shelves. In a photograph introduced by the State, Norton identified the two DVDs

from the fraudulent return, the hat defendant wore out of the store, the pair of shoes, and a bottle

of Dr. Pepper, all of which were contained in the Walmart bag.

¶7             Ryne Donovan, a Bloomington police officer, testified next for the State.

Donovan responded to a retail-theft call from Walmart on July 19, 2012. Upon arriving at

Walmart, Donovan stated he met with two loss-prevention employees who pointed out defendant

in a neighboring parking lot as the suspect in the theft. After being read his Miranda rights

(Miranda v. Arizona, 384 U.S. 436 (1966)), defendant elected to speak to Donovan. According

to Donovan, defendant told him the following.

               "[Defendant] went into [Walmart], selected two DVDs from a

               display, *** returned them to customer service without paying for

               them, [and] got a gift card for them. He then went back into the

               store to shop around. He selected a blue cookie monster hat, a 20-

               ounce Dr. Pepper and a pair of shoes and concealed them in a

               [Walmart] bag. He then continued to shop and he selected a

               package of socks and tank tops which he did not conceal. He

               brought them up to the register, paid for the socks and tank tops

               with the gift card that he got from the DVDs and then he went to

               the front of the store without paying for the three items that he

               concealed in the [Walmart] bag. He met up with a friend, handed

                                                -3-
                the bag of tank tops and socks to his friend. He was then

                confronted by [Walmart] loss prevention."

¶8              The State rested and defendant moved for a directed verdict. Defendant argued

that although he committed a retail theft—an offense for which he was not charged—the State

failed to prove he committed burglary by unlawfully remaining as charged because he had

authority to enter Walmart, did not enter into any unauthorized places within Walmart, and left

the store after completing the offense. The State asserted the fact defendant had a Walmart bag

on his person was evidence he entered the store with the intent to commit a theft, thus satisfying

its burden under the burglary statute. The trial court denied defendant's motion, finding

sufficient evidence was presented to establish defendant "entered the building with the intent to

commit a theft therein," and thus, the State "satisfie[d] the entering the building without authority

aspect of the statute."

¶9              The only evidence introduced by defendant was a McLean County jail report

detailing the property defendant had on his person at the time he was arrested. According to the

report, defendant's property included, among other items, $29.47 in cash, a blank $50 money

order, and several credit cards.

¶ 10            During closing argument, defense counsel reiterated defendant was charged with

the offense of burglary for remaining in Walmart with the intent to commit a theft, rather than

entering Walmart with the intent to commit a theft. Counsel again argued defendant had lawful

authority to enter the store, did not venture into any unauthorized area within the store, and

exited the store after committing the offense. Counsel noted defendant had cash on his person

and the ability to pay for the merchandise at the time of the offense and that his actions were




                                                -4-
completed in "a spur of the moment." Counsel argued defendant was guilty of the offense of

retail theft, not burglary.

¶ 11            The trial court found defendant guilty of burglary. Specifically, the court found

that defendant entered Walmart without lawful authority with the intent to commit a theft, and he

also "remain[ed] in the building through his actions without lawful authority."

¶ 12            On February 14, 2013, defendant filed a motion for a new trial, asserting among

other things that the State failed to prove him guilty of burglary beyond a reasonable doubt.

¶ 13            On March 18, 2013, the trial court sentenced defendant to three years in prison,

imposed a number of monetary assessments, and awarded defendant $965 in pretrial-detention

credit. Immediately thereafter, the court heard and denied defendant's motion for a new trial. At

some later point, the circuit clerk imposed a $2 State's Attorney records automation assessment

and a $10 probation and court services assessment.

¶ 14            This appeal followed.

¶ 15                                    II. ANALYSIS

¶ 16            On appeal, defendant asserts (1) the State failed to prove him guilty of burglary

beyond a reasonable doubt and (2) the monetary assessments imposed by the circuit clerk must

be vacated as the clerk lacked authority to enter them.

¶ 17                           A. Sufficiency of the Evidence

¶ 18            Defendant first asserts the State failed to prove him guilty of burglary as charged

in the indictment. Specifically, defendant argues the evidence at trial was insufficient to support

his conviction for burglary by "without authority remain[ing] within" Walmart with the intent to

commit a theft therein.




                                                -5-
¶ 19           When considering a challenge to the sufficiency of the evidence, "the relevant

inquiry is whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt." People v. Campbell, 146 Ill. 2d 363, 374, 586 N.E.2d 1261, 1266 (1992). "The trier of

fact has the responsibility to determine the credibility of witnesses and the weight given to their

testimony, to resolve conflicts in the evidence, and to draw reasonable inferences from that

evidence." People v. Burney, 2011 IL App (4th) 100343, ¶ 25, 963 N.E.2d 430. "[We] will not

reverse a criminal conviction unless the evidence is so unreasonable, improbable, or so

unsatisfactory as to justify a reasonable doubt of the defendant's guilt [citation]." Campbell, 146

Ill. 2d at 375, 586 N.E.2d at 1266.

¶ 20           Section 19-1(a) of the Criminal Code of 1961 (720 ILCS 5/19-1(a) (West 2010))

provides, "A person commits burglary when without authority he knowingly enters or without

authority remains within a building *** or any part thereof, with intent to commit therein a

felony or theft." In other words, a person commits burglary by either (1) entering a building

without authority with the intent to commit a felony or theft therein or (2) remaining in a

building without authority with the intent to commit a felony or theft therein. Here, the State

charged defendant with the second type of burglary, alleging he "knowingly and without

authority remain[ed] within the building of Walmart, with the intent to commit a felony or a

theft."

¶ 21           Defendant asserts "[t]he trial court erred in convicting [him] of burglary by

'without authority remaining within' [Walmart], as there is insufficient evidence that he

knowingly remained within for the purpose of theft." According to defendant, he "had lawful

authorization to enter [Walmart], did not exceed the physical scope of that authority, committed

                                                -6-
the offense during business hours, and left after completing his criminal actions" and thus, he

contends his actions were consistent with the offense of retail theft, not burglary. In support of

his contention, defendant cites People v. Vallero, 61 Ill. App. 3d 413, 415, 378 N.E.2d 549, 550

(1978), and People v. McDaniel, 2012 IL App (5th) 100575, ¶ 19, 978 N.E.2d 645.

¶ 22           In Vallero, the defendant entered a dairy, requested a job application, and was

directed to sit at a specific desk to fill out the application. Vallero, 61 Ill. App. 3d at 414, 378

N.E.2d at 549. After the defendant left, an employee of the dairy discovered payroll checks were

missing from the desk where defendant had sat, which the defendant later forged and cashed. Id.

at 414, 378 N.E.2d at 549-50. Following a jury trial, the defendant was convicted of burglary,

among other crimes. Id. at 414, 378 N.E.2d at 549. On appeal, the Third District Appellate

Court vacated the defendant's burglary conviction, holding that he "lawfully entered the dairy

and [the evidence] fail[ed] to establish that when he made his entry he was possessed with an

intent to commit a theft." Id. at 415, 378 N.E.2d at 550. According to the Vallero court, an

intent to steal formed after a lawful entry cannot support a burglary charge. Id.

¶ 23           In McDaniel, the defendant entered a Walmart store wearing sunglasses, a heavy

coat, and a ski cap, raising the suspicion of the store's loss-prevention agent. McDaniel, 2012 IL

App (5th) 100575, ¶ 3, 978 N.E.2d 645. The agent tracked the defendant through the store and

watched him remove three fishing reels from their packages, place the reels inside his coat, and

walk past the last point of purchase without paying for them. Id. ¶ 4, 978 N.E.2d 645. A jury

found the defendant guilty of burglary by remaining within Walmart with the intent to commit a

theft but found him not guilty of burglary for entering the store with the intent to commit a theft.

Id. ¶ 7, 978 N.E.2d 645. On appeal, the Fifth District Appellate Court considered "whether,

having authority to enter the building and apparently not exceeding the physical scope of that

                                                 -7-
authority, defendant's formation of an intent to commit a theft and acting upon that intent

constituted the offense of burglary." Id. ¶ 11, 978 N.E.2d 645. Citing the decision in Vallero (id.

¶¶ 17-18, 978 N.E.2d 645), the court reversed the defendant's burglary conviction, holding that

the defendant did not "remain within" in order to commit a theft because "[h]e entered with

authority and did not exceed the physical scope of his authority and left immediately after

stealing the fishing reels." Id. ¶ 19, 978 N.E.2d 645.

¶ 24           Necessary to the Vallero and McDaniel decisions was the determination by those

courts that an individual who remains within a building with an intent to steal does so with

authority simply because he is present within the building during normal business hours and has

not ventured into an area off-limits to the public. We question the soundness of this proposition

in light of the supreme court's analysis adopted in People v. Weaver, 41 Ill. 2d 434, 438-39, 243

N.E.2d 245, 248 (1968).

¶ 25           In Weaver, the defendant was observed by two police officers standing in front of

an open vending machine in a laundromat. Id. at 435, 243 N.E.2d at 247. Upon frisking the

defendant, the officers found more than $50 in coins in his pockets. Id. at 435-36, 243 N.E.2d at

247. A vending-machine key was later found in the front seat of the police car where the

defendant had been seated, and a later search of the defendant's companion's vehicle revealed

more coins and a plastic bag containing more keys, many of which could be used to open

vending machines. Id. at 436, 243 N.E.2d at 247. A jury found the defendant guilty of burglary.

Id. at 435, 243 N.E.2d at 247. On appeal to the supreme court, the defendant argued, "since the

laundromat was open to the public at the time in question, he could have entered as a business

invitee, and that without convincing proof to the contrary, 'his presence in the store is as

consistent with his innocence as with his guilt of the criminal intent at the time of the entry.' "

                                                 -8-
Id. at 438, 243 N.E.2d at 248. The Weaver court rejected the defendant's argument, concluding

that "authority to enter a business building, or other building open to the public, extends only to

those who enter with a purpose consistent with the reason the building is open. [Citation.] An

entry with intent to commit a theft cannot be said to be within the authority granted patrons of a

laundromat." Id. at 439, 243 N.E.2d at 248. Thus, the court concluded the evidence was

sufficient to establish defendant committed burglary in that he entered without authority with the

intent to commit a theft. Id., 243 N.E.2d at 248-49.

¶ 26           In People v. Blair, 52 Ill. 2d 371, 374, 288 N.E.2d 443, 445 (1972), the supreme

court utilized its analysis in Weaver to reject the defendants' argument that they were not guilty

of burglary simply because they had authority to be at a car wash, a building open to the public.

The court in Blair determined that since the defendants entered the car wash with the admitted

intent to commit a theft, their entry was without authority.

¶ 27           In People v. Drake, 172 Ill. App. 3d 1026, 1027-28, 527 N.E.2d 519, 520 (1988),

the defendant was convicted of burglary after he entered a grocery store to cash stolen checks.

On appeal, the defendant argued "he was not proved guilty of burglary beyond a reasonable

doubt because his entry into the grocery store was authorized." Id. at 1028, 527 N.E.2d at 520.

This court held, pursuant to Weaver, that the defendant's entry was without authority even

though the building was open to the general public because the "[d]efendant did not have

authority to enter the grocery store to commit a forgery." Id. at 1028, 527 N.E.2d at 520 (citing

Weaver, 41 Ill. 2d at 439, 243 N.E.2d at 248).

¶ 28           Clearly, Weaver and the above cases which adopted Weaver's analysis all

involved the offense of burglary by unlawful entry, whereas the defendant in the present case

was convicted of burglary by unlawfully remaining. However, essential to both types of

                                                 -9-
burglary is proof that the defendant's conduct—either in entering a building or in remaining

within—was "without authority." 720 ILCS 5/19-1(a) (West 2010). We conclude, pursuant to

Weaver, that just as a defendant's entry is "without authority" if it is accompanied by a

contemporaneous intent to steal, so too must a defendant's remaining be "without authority" if it

also is accompanied by an intent to steal. To determine otherwise would be legally inconsistent

with Weaver. Accordingly, we choose not to follow Vallero and McDaniel and instead conclude

that a defendant who develops an intent to steal after his entry into a public building may be

found guilty of burglary by unlawfully remaining.

¶ 29           We find further support for our conclusion in People v. Dillavou, 2011 IL App

(2d) 091194, 958 N.E.2d 1118. In Dillavou, the defendant was convicted of residential burglary

for stealing a camera from inside a house where he was performing work. The Second District

Appellate Court rejected the defendant's argument that the residential burglary statute requires

proof that a defendant's authority to be in the home of another person was expressly withdrawn

before he may be convicted of residential burglary by unlawfully remaining. Id. ¶ 16, 958

N.E.2d 1118. The court noted the clear and unambiguous language of the residential burglary

statute indicated a defendant is guilty of residential burglary if, while inside a house in which he

has the authority to be, he forms the intent to commit a theft therein. Id. ¶ 12, 958 N.E.2d 1118.

Thus, according to the court in Dillavou, a defendant's authority to be in another person's home

"is implicitly withdrawn when the defendant forms the intent to commit a crime." (Emphasis in

original.) Id. ¶ 16, 958 N.E.2d 1118.

¶ 30           Burglary is a lesser-included offense of residential burglary (see 720 ILCS 5/19-

3(a) (West 2010)). Extending the Dillavou court's analysis vis-à-vis the residential burglary

statute to the burglary statute here, a defendant's authority to be in a public building is implicitly

                                                - 10 -
withdrawn once the defendant develops an intent to commit a felony or theft. In other words, the

authority to remain in a public building, or any part of the public building, extends only to

persons who remain in the building for a purpose consistent with the reason the building is open.

¶ 31           We recognize that Weaver contains the following statement: "A criminal intent

formulated after a lawful entry will not satisfy the [burglary] statute." Weaver, 41 Ill. 2d at 439,

243 N.E.2d at 248. In fact, the Vallero court relied upon this line from Weaver when it reversed

the defendant's burglary conviction in that case. However, the defendant in Weaver was charged

with, and convicted of, burglary by unlawful entry (as opposed to burglary by unlawfully

remaining). Since the State in that case was required to prove the defendant's entry was

unlawful, this was an accurate statement of the law as proof of a criminal intent formulated after

a lawful entry would be insufficient to sustain the charge. Thus, we do not find the statement in

Weaver to be inconsistent with our holding here. See also People v. Boose, 139 Ill. App. 3d 471,

474, 487 N.E.2d 1088, 1091 (1985) (concluding that "[a] criminal intent formulated after a

lawful entry will satisfy the offenses of larceny (retail theft) or burglary by illegally remaining.

It will not, however, satisfy the offense of burglary by illegal entry.").

¶ 32           The Vallero court also relied on two early supreme court decisions, People v.

Kelley, 274 Ill. 556, 113 N.E. 926 (1916), and People v. Myler, 374 Ill. 72, 28 N.E.2d 83 (1940),

in support of its holding that an intent to steal which arises after a defendant's entry will not

support a burglary charge. Notably, however, both Kelley and Myler involved allegations of an

unlawful entry. In fact, the burglary statute at the time was limited to circumstances involving an

unlawful entry. (The burglary statute was later amended in 1961 such that a defendant could

also be charged with an unlawful remaining. Ill. Rev. Stat. 1961, ch. 38, ¶ 19-1.) We do not

believe our holding here is inconsistent with these two cases.

                                                - 11 -
¶ 33           Having determined that a defendant's remaining within a building open to the

public is "without authority" if it is accompanied by an intent to steal, we turn now to the facts in

this case. The evidence at trial established that upon entering Walmart, defendant walked to a

display of DVDs located near the store's entrance, randomly selected two DVDs, and then

proceeded to the customer service desk, where he conducted a no-receipt return and obtained a

gift card for the price of the DVDs. After obtaining the gift card, defendant proceeded to the

men's apparel department, where he selected a hat, and then to the shoe department, where he

selected a pair of shoes. Defendant removed the tags from the hat and put it on his head. He

then removed a Walmart bag from his person and concealed the shoes inside the bag. At some

point, defendant also concealed a bottle of Dr. Pepper in the Walmart bag. Defendant then met

up with another man with whom he had entered the store, purchased some tank tops and socks

with the gift card he had obtained from the return of the DVDs, and walked past the last point of

purchase without paying for the hat, the shoes, or the bottle of Dr. Pepper.

¶ 34           Based on the above, the State sufficiently proved defendant remained in Walmart

"without authority" as he moved through the store and stole merchandise. During this time,

defendant's purpose for being in Walmart was not consistent with the purpose for which Walmart

was open to the public. Any authority defendant may have had to remain in the store was

implicitly withdrawn once he formed the intent to steal from Walmart. Therefore, we find the

evidence was sufficient to convict defendant of burglary as charged.

¶ 35             B. Monetary Assessments Imposed by the Circuit Clerk

¶ 36           Next, defendant asserts the $10 probation and court services operations

assessment and the $2 State's Attorney records automation assessment must be vacated as they

constituted fines and were improperly imposed by the circuit clerk. He asks this court to remand

                                               - 12 -
the matter to the trial court for the proper imposition of these "fines" and the requisite per diem

credit. The State concedes the issue. However, we do not accept the State's concession.

¶ 37           It is well established that "the circuit clerk does not have the power to impose

fines." People v. Montag, 2014 IL App (4th) 120993, ¶ 37, 5 N.E.3d 246. The central

distinction between a fine and a fee rests on how the funds to be collected will be used. People

v. Jake, 2011 IL App (4th) 090779, ¶ 29, 960 N.E.2d 45. Our supreme court explained the

distinction as follows:

               "A 'fee' is defined as a charge that 'seeks to recoup expenses

               incurred by the state,' or to compensate the state for some

               expenditure incurred in prosecuting the defendant. [Citation.] A

               'fine,' however, is ' "punitive in nature" ' and is ' "a pecuniary

               punishment imposed as part of a sentence on a person convicted of

               a criminal offense." ' [Citation.]" People v. Graves, 235 Ill. 2d

               244, 250, 919 N.E.2d 906, 909 (2009).

We review de novo whether an assessment is a fine or fee. People v. Rogers, 2014 IL App (4th)

121088, ¶ 34, 13 N.E.3d 1280.

¶ 38           Here, section 27.3a(1.1) of the Clerks of Courts Act provides, in part, the clerk of

"any county that imposes a fee pursuant to subsection 1 of this Section shall also charge and

collect an additional $10 operations fee for probation and court services department operations."

705 ILCS 105/27.3a(1.1) (West 2012). The fee "shall be paid by the defendant in any felony,

traffic, misdemeanor, local ordinance, or conservation case upon a judgment of guilty or grant of

supervision." 705 ILCS 105/27.3a(1.1) (West 2012). This $10 assessment is then deposited into

the probation and court services fund under section 15.1 of the Probation and Probation Officers

                                                - 13 -
Act (730 ILCS 110/15.1 (West 2012)), which provides that monies from the fund may be

dispersed only at the direction of the chief judge for the operation of the probation and court

services departments, including supporting juvenile delinquency intervention programs and sex

offender evaluation, treatment, and monitoring programs. 705 ILCS 105/27.3a(1.2) (West

2012); 730 ILCS 110/15.1(b), (c), (e), (f) (West 2012). Defendant argues this assessment does

not reimburse the State for costs incurred in its prosecution of him since he was not sentenced to

probation and is neither a juvenile nor a sex offender. We disagree.

¶ 39           In Rogers, this court explained the compensatory nature of the probation

operations assistance fee, i.e., "probation and court services operations assessment," must be

assessed on a case-by-case basis as the "compensatory nature of the assessment will change in

cases where the probation office is not involved in a defendant's prosecution." Rogers, 2014 IL

App (4th) 121088, ¶ 38, 13 N.E.3d 1280. Based on the specific facts before us in Rogers, we

determined this assessment was a fee because the defendant was eligible for probation and the

probation office conducted a presentence investigation and prepared a report for the trial court's

use at the defendant's sentencing. Id. ¶ 37, 13 N.E.3d 1280.

¶ 40           Similarly, in this case, the probation office provided services ancillary to the

defendant's prosecution as the trial court ordered it to conduct a presentence investigation and

prepare a report of its findings for use during defendant's sentencing. Thus, the assessment

imposed here is a fee that reimburses the State for costs incurred as the result of prosecuting the

defendant. Accordingly, the circuit clerk properly imposed the $10 probation and court services

operations assessment.

¶ 41           Next, section 4-2002(a) of the Counties Code provides that a $2 State's Attorney

records automation assessment is "to be paid by the defendant on a judgment of guilty or a grant

                                               - 14 -
of supervision for a violation of any provision of the Illinois Vehicle Code or any felony,

misdemeanor, or petty offense to discharge the expenses of the State's Attorney's office for

establishing and maintaining automated record keeping systems." 55 ILCS 5/4-2002(a) (West

2012). In People v. Warren, 2014 IL App (4th) 120721, ¶ 108, 16 N.E.3d 13, this court

explained this assessment is a fee that reimburses the State's Attorneys for their expenses related

to the automated record keeping systems. Thus, the circuit clerk properly imposed the $2 State's

Attorney records automation assessment in this case.

¶ 42                                   III. CONCLUSION

¶ 43           For the reasons stated, we affirm the trial court's judgment. As part of our

judgment, we award the State its $50 statutory assessment as costs of this appeal. 55 ILCS 5/4-

2002(a) (West 2012).

¶ 44           Affirmed.




                                               - 15 -